Citation Nr: 1722458	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  14-29 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES


1.  Entitlement to service connection for a dental disability, claimed as residuals of a fracture of tooth number 7, for compensation purposes.

2.  Entitlement to service connection for a dental disability for purposes of dental outpatient treatment.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

At the February 2017 hearing, the undersigned VLJ granted a motion to advance the appeal on the docket based on advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The Board acknowledges that in February 2017 the Veteran filed service connection claims for headaches and dizziness, both as secondary to his service-connected residuals of a traumatic brain injury (TBI) and increased rating claims for residuals of a TBI, bilateral hearing loss, residuals of a nasal fracture, and tinnitus.  The Agency of Original Jurisdiction (AOJ) acknowledged these claims in an April 2017 letter to the Veteran.  The Board does not have jurisdiction over these claims and refers them to the AOJ for further development and adjudicative action.  See 38 C.F.R. § 19.9(b) (2016).



FINDINGS OF FACT

1.  The Veteran does not have a current dental disability for which service connection may be granted for compensation purposes.

2.  The Veteran sustained dental trauma during his service while in the performance of his military duties, which ultimately led to tooth loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1110 , 1131 (West 2014); 
38 C.F.R. §§ 3.303, 3.381, 4.150 (2016).

2. The criteria for Class II(a) eligibility for VA outpatient dental treatment have been met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claim for dental compensation, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

VA's duty to notify was satisfied by a letter dated November 2012.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Although the Veteran has not been provided notice with regard to his implied claim for dental outpatient treatment, the Board is taking action favorable to him by granting his claim; therefore, any defect in this notice is not prejudicial.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's VA treatment records and identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Unfortunately, the Veteran's service treatment records are unavailable as the National Personnel Records Center (NPRC) was unable to locate the records and are presumed destroyed in a fire at the NPRC that occurred in July 1973.  The RO notified the Veteran of the unavailability of these records in an August 2011 letter in accordance with VA regulation.  In a case like this in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist a veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).

Moreover, the Veteran has been afforded several adequate VA examinations, to include a November 2016 dental examination, wherein the examiners took into account the Veteran's statements and treatment records and provided the information necessary to evaluate his dental disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was also afforded the opportunity to testify before the Board at a February 2017 hearing.

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the context of dental claims, the United States Court of Appeals for Veterans Claims (Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, adjudication of the Veteran's claim for service connection for compensation purposes must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as set forth in 38 C.F.R. § 17.161.

Disability compensation may be provided for certain specified types of service-connected dental disorders.  38 C.F.R. § 4.150.  For other types of dental disorders, a veteran may be entitled to service connection for the purpose of outpatient dental treatment only.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

Service connection for compensation purposes can be established only for the specific types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

For other types of dental disorders not listed under 38 C.F.R. § 4.150, a veteran may be entitled to service connection for the purpose of outpatient dental treatment only.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  Various categories of eligibility exist for VA outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  Relevant to the claim at hand, eligibility for VA outpatient dental treatment may be established for veterans who have a noncompensable service-connected dental condition or disability adjudicated as resulting from combat wounds or other service trauma.   38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(c) (Class II(a) eligibility).

Regulations governing dental claims make a fundamental distinction between "replaceable missing teeth," see 38 C.F.R. § 3.381(b), and teeth lost as a result of loss of substance of body of maxilla (upper jaw bone) or mandible (lower jaw bone) due to trauma or disease such as osteomyelititis, and not the loss of alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; see also Simmington v. West, 11 Vet. App. 41, 44 (1998).  Replaceable missing teeth may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381(b).

Factual Background and Analysis

The Veteran claims he sustained a head injury during service, resulting in multiple disabilities, to include a fracture of tooth number 7.

Despite his unavailable service treatment records, the RO was able to obtain morning reports which document that the Veteran sought medical treatment in March 1957 while stationed at Harlingen Air Force Base.  In support of his claim, the Veteran provided credible statements and testimony regarding the claimed in-service injury and his resulting disabilities, a statement from a fellow soldier who recanted the details of the Veteran's in-service injury, and private dental records.  Based on the foregoing, the RO conceded the Veteran's claimed head injury during service and granted service connection for residuals of a traumatic brain injury (TBI) and residuals of a nasal fracture in a June 2014 rating decision.  In assigning a 10 percent disability rating for residuals of a TBI, the RO based the rating on the Veteran's subjective symptoms of occipital neuralgia (numbness and hot spots of the head), dental burning sensation, pulsatile tinnitus, and dizziness.

Several letters from private dentists provide a diagnosis of resorption of the roots of teeth numbers 7 and 8 and opine that the resorption is the result of past trauma to those teeth at some point.  Private treatment records also reflect that the Veteran has had teeth numbers 7, 8, 9, and 10 extracted due to resorption and that they are replaced by removable partial denture.

At an April 2014 VA cranial nerve examination, the Veteran has reported "hot spots" localized to the anterior dental gums, and the examiner determined it was at least as likely as not that the Veteran's subjective reports of dental symptoms were caused by the in-service trauma due to the severe impact forces upon the head in that area.  The examiner also found the Veteran experienced occipital nerve dysfunction, resulting in "hot spots" on the back left of the head.  There was no evidence of nerve dysfunction associated with the Veteran's dental disability.  At a May 2014 VA TBI examination, the Veteran reported sustaining a head injury with a concussion during service which resulted in, among other subjective symptoms, what he described as a dental "hot spot" or burning sensation.

At a November 2016 VA dental examination, the examiner diagnosed pathologic resorption of the teeth.  Periapical radiographs of the edentulous anterior maxillae revealed edentulous residual ridge area of teeth numbers 7 through 10 without evidence of bony pathology.  There was no evidence of neurological impairment associated with the Veteran's dental disability.  The Veteran reported experiencing a root canal on tooth number 7 shortly after the in-service trauma and indicated he had multiple other procedures performed on teeth numbers 7, 8, 9, and 10 over the years, which he believes were the result of the in-service trauma.  The examiner indicated that the trauma the Veteran experienced during service to his anterior maxillae may have resulted in later pathologic resorption of teeth numbers 7 and 8.  The examiner also noted that delayed pathologic resorption of teeth is a common sequelae of trauma and that the symptoms of resorption to the Veteran's teeth could have been caused by the in-service trauma he described; however, the examiner was unable to provide an opinion without resorting to speculation because the Veteran's service treatment records were unavailable for review.

Here, the Veteran does not have a compensable dental disability, as there is no competent evidence showing a diagnosis of any of the disabilities listed under 38 C.F.R. § 4.150.  As detailed above, there are prescribed circumstances under which VA may award service connection for a dental disorder for purposes of compensation.  The Veteran's current dental condition, diagnosed as missing tooth number 7 replaced by dental implant, does not meet any of these circumstances.  See 38 C.F.R. § 4.150 , Diagnostic Codes 9900-9916.

The Board recognizes that a private neurology note indicates the Veteran may have nerve damage due to his dental condition; however, there is no objective medical evidence of this.  The Veteran has undergone neurology examinations and has received a diagnosis of occipital nerve involvement due to residuals of a TBI, causing subjectively reported symptoms such as headaches, face numbness, and vertigo, but there is no evidence this neurological involvement is due to his dental disability.  The Veteran, as a lay person, is competent to report symptoms he experiences, but is not competent to render a complicated diagnosis such as nerve impairment.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).

There is no evidence of record that demonstrates the Veteran has a dental disorder which would entitle him to service connection for compensation purposes.  While the record establishes loss of tooth number 7, the Board places significant weight on the November 2016 VA dental examination report which documents that the Veteran's tooth loss is not due to loss of substance of body of the mandible or maxilla.  Therefore, service connection for a dental disorder for compensation purposes must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Next, the Board turns to whether entitlement to service connection is warranted for a dental disorder solely for the purpose of determining eligibility for outpatient dental treatment.  Replaceable missing and broken (fractured) teeth may be considered service connected solely for the purposes of determining entitlement to dental examinations or outpatient dental treatment.  See Simington, 11 Vet. App. at 44.  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of an external physical force during the service member's performance of military duties.  See Nielson v. Shinseki, 607 F.3d 802 (2010) (holding that "service trauma" in 38 U.S.C.A. § 1712(a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice).

The record includes competent evidence that the Veteran sustained in-service trauma to his head during the performance of his military duties.  Additionally, the November 2016 VA examiner indicated that resorption of teeth is a common sequelae of trauma and private dental examiners have determined that resorption of the Veteran's teeth resulted in the need for their removal.  Based on the foregoing, the Board finds that the Veteran meets the requirements for Class II(a) VA outpatient dental treatment.  See 38 C.F.R. § 17.161(c).  Therefore, the appeal is granted to that extent only.  


ORDER

Service connection for a dental disability for compensation purposes is denied.

Entitlement to Class II(a) VA outpatient dental treatment is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


